The State of




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 31, 2015

                                       No. 04-15-00523-CR

                                       Daniel ORTEGA,
                                           Appellant
                                               v.
                                      The STATE of Texas,
                                            Appellee

                   From the County Court at Law No. 11, Bexar County, Texas
                                    Trial Court No. 436539
                      The Honorable Tommy Stolhandske, Judge Presiding

                                          ORDER
         The trial court’s certification in this appeal states, “this criminal case is a plea-bargain
case, and the defendant has NO right of appeal.” Texas Rule of Appellate Procedure Rule
25.2(d) provides the record in an appeal brought by a criminal defendant must contain a
certification of right to appeal. TEX. R. APP. P. 25.2(d). If the record does not contain a
certification that shows the defendant has a right of appeal, the appeal must be dismissed. Id.
         It is therefore ORDERED this appeal will be dismissed pursuant to rule 25.2(d) of the
Texas Rules of Appellate Procedure unless appellant causes an amended trial court certification
to be filed by September 14, 2015, showing appellant has the right of appeal. See TEX. R. APP. P.
25.2(d); 37.1; see also Dears v. State, 154 S.W.3d 610 (Tex. Crim. App. 2005); Daniels v.
State,110 S.W.3d 174 (Tex. App.—San Antonio 2003, no pet.).
         All other appellate deadlines are SUSPENDED pending resolution of the certification
issue.


                                                      _________________________________
                                                      Jason Pulliam, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of August, 2015.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court